Case 18-22632 Doc 38-2 Filed 01/04/19 Entered 01/04/19 15:30:44   Desc
          Statement Accompanying Relief From Stay Page 1 of 5
Case 18-22632 Doc 38-2 Filed 01/04/19 Entered 01/04/19 15:30:44   Desc
          Statement Accompanying Relief From Stay Page 2 of 5
Case 18-22632 Doc 38-2 Filed 01/04/19 Entered 01/04/19 15:30:44   Desc
          Statement Accompanying Relief From Stay Page 3 of 5
Case 18-22632 Doc 38-2 Filed 01/04/19 Entered 01/04/19 15:30:44   Desc
          Statement Accompanying Relief From Stay Page 4 of 5
Case 18-22632 Doc 38-2 Filed 01/04/19 Entered 01/04/19 15:30:44   Desc
          Statement Accompanying Relief From Stay Page 5 of 5
